Citation Nr: 0727571	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-operative 
residuals of right knee surgery, to include cicatrix (scar) 
and arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1943 to August 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2005, which declined to reopen a claim for 
service connection for post-operative cicatrix and arthritis.  
In July 2006, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2006).  In September 
2006, the veteran appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing).  The Board 
reopened the claim, and remanded the issue of service 
connection for post-operative cicatrix and arthritis in a 
November 2006 decision.


FINDINGS OF FACT

1.  No right knee disability was noted on entrance.

2.  The veteran sustained a right knee injury approximately 3 
months prior to service, which resulted in residuals shown in 
service of mild pain on sustained weight bearing and X-ray 
evidence of old lateral cartilage changes and 
osteochondritis.  

3.  The veteran underwent right knee surgery in service, 
including removal of the lateral cartilage; this surgery 
resulted in increased disability, including osteoarthritis of 
the right knee and a post-surgical scar.


CONCLUSION OF LAW

The criteria for service connection for post-operative 
residuals of right knee surgery, to include osteoarthritis 
and a scar, are met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent required for the decision reached in this 
appeal, the Board finds that the notice and duty to assist 
provisions of the law have been met.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's claim for service connection for a right knee 
disability was denied on the basis that the right knee 
disability was incurred prior to service, and underwent no 
increase in pathology during service.  At his hearing before 
the undersigned, the veteran acknowledged that he injured his 
right knee prior to service, but testified that the injury 
had resolved completely by the time of his entrance onto 
active duty, and that he reinjured the knee in a fall during 
basic training.  

Service medical records show that the veteran was examined by 
a local draft board in December 1942.  According to the 
report, he did not have any defects, which were noted to be 
set forth on a separate list; that list is not of record.  He 
was, however, classified 1-A.  In February 1943, he was 
examined at an induction station; at that time, there were 
noted to be no musculoskeletal defects.  No history of a 
right knee injury was noted on either of these examination 
reports.  

The veteran entered onto active duty in February 1943.  From 
May to July 1943 he was hospitalized for treatment of the 
right knee.  The chief complaint on admission was noted to be 
a painful right knee, which bothered the veteran when he 
walked, and which would swell slightly.  He gave a history of 
having jumped off a running horse in November 1942, injuring 
his right knee.  The knee had swollen and he had been unable 
to walk for two weeks; for about six weeks, the knee had 
remained swollen.  Since then, he had experienced pain in the 
knee on sustained weight bearing.  There was no history of 
slipping or locking.  On examination on admission, the right 
knee was not swollen, tender, or painful, and there was no 
limitation of motion.  On a progress note dated May 29, 1943, 
it was noted that he had been admitted with a history of an 
old injury of the right knee, which had been "mildly 
painful" on sustained weight bearing, with no evidence of 
internal derangement.  A June 1, 1943, progress note reported 
that X-rays showed some evidence of lateral cartilage changes 
and osteochondritis, and concluded "will operate."  

On June 3, 1943, the veteran underwent open right knee 
surgery.  A 7 centimeter incision was made, and loose bodies 
in the anterior chamber of the right knee were removed.  In 
addition, the lateral cartilage was removed.  On June 10, 
1943, thick, bloody fluid was aspirated from the knee.  On 
June 28, 1943, it was noted that his recovery had been 
otherwise uneventful.  On June 29, 1943, it was recommended 
that he be granted a 14-day furlough, and that he be returned 
to the orthopedic clinic for re-examination before return to 
full duty.  The discharge disposition was to duty, dated July 
1, 1943.  "Line of duty" was "no, EPTI" (existed prior to 
induction).  The condition on completion of case was noted to 
be "cured."  

Nevertheless, in late August 1943, the veteran was examined 
for separation; the only defect noted was a 4-inch, healed 
scar of the right knee.  On his discharge document, his 
physical condition was noted to be "poor," and he was not 
recommended for reenlistment or reinduction.   

In May 1947, the veteran filed a claim for service connection 
for a right knee disability, accompanied by a statement from 
R. Burns, M.D., dated in May 1947.  Dr. Burns said that the 
veteran had a moderate disability of the right knee which was 
the result of an injury sustained in 1942.  He stated that 
while taking basic training in 1943, the condition of this 
knee became worse, and the knee was operated on in 1943.  
Examination was negative except for a post-operative scar.  

A VA examination was conducted in July 1947.  The veteran 
reported aching pain in the right knee, occasional swelling, 
and occasional periods of weakness of the knee.  Examination 
was negative except for moderate crepitation and pain on 
movement.  X-rays disclosed moderate arthritic changes in the 
joint.  

The veteran was hospitalized in a VA hospital from September 
to October 1948 for evaluation of a painful right knee.  
Findings were essentially negative except for a 2.5-inch long 
operative cicatrix, healed, asymptomatic, and mild arthritis 
of the right femoral condyle.  

In January 2007, a VA examination was conducted.  The 
examiner noted that he had reviewed the claims file, and 
obtained X-rays.  The veteran reported that in 1943, while in 
basic training, he injured his right knee in a fall down a 
hill while wearing a 70-pound backpack.  At this time, the 
veteran reported that the pre-service injury had not caused 
him any problems at the time of entrance onto active duty.  
The veteran said that after the surgery, he was discharged 
from service prior to complete healing of the surgery. In 
subsequent years, he began to have increasing difficulty with 
his knee.  

X-rays disclosed fairly advanced degenerative changes in the 
lateral compartment.  The medial compartment was fairly well-
preserved.  The diagnosis was "significant lateral 
compartment and patellofemoral compartment of the right knee 
secondary to a near total lateral meniscectomy performed in 
1943."  The examiner noted that the type and degree of 
lateral compartment osteoarthritis was completely consistent 
with the mechanical effects of removing the lateral meniscus.  
According to the examiner, at the time the veteran underwent 
surgery, accelerated arthritis was not a well-recognized 
problem; it was not until the 1970's that it became evident 
that if you removed the whole of either the medial or lateral 
meniscus, arthritis would soon follow.  In the case of the 
lateral meniscus, it seemed to be even more accelerated, and, 
in fact, could show up within 5 years of the surgery.  
Referring to the report of the X-rays in 1948, the veteran 
had a slight irregularity of the articular surface of the 
lateral femoral condyle, and on physical examination, he was 
said to have aching pain with moderate crepitation and pain 
on movement.  The examiner stated that these were all 
consistent with early osteoarthritis, which the veteran was 
apparently already developing in 1948, five years after his 
total lateral meniscectomy.  He explained that arthritis 
occurred because as the lateral compartment collapsed, the 
valgus angle of the leg increased, and the kneecap was 
dragged to the outside of its normal pathway, causing 
increased arthrosis and pain.  

The examiner noted that the cicatrix, or surgical scar, had 
virtually resolved.  He said that the real question was 
whether the lateral meniscectomy, which had been performed 
while he was on active duty, had led to arthritis of the 
knee.  The examiner concluded that it was more likely than 
not that the surgery led to the current disability.  He said 
it was not clear whether the injury prior to the surgery had 
occurred during or before service.   

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the 
presumption soundness, by clear and unmistakable evidence, 
both that the disorder at issue pre-existed service, and was 
not aggravated by service.  See VAOPGCPREC 3-2003 (July 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board must consider the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).  

It is not disputed that the veteran sustained an injury to 
the right knee prior to service.  However, although he said, 
in May 1943, that he had been unable to walk for 2 weeks 
after this November 1942 injury, and that the knee had 
remained swollen for six weeks, no defects were noted on the 
December 1942 local draft board examination.  Nevertheless, 
although he now states that he sustained a second injury in 
service, this was not reported in service, or for several 
years thereafter.  In service the veteran consistently 
referred to the pre-service injury as representing the onset 
of his symptoms.  The X-rays in service showed definite 
evidence of an "old" lateral meniscus injury.  The doctors 
evaluating him at the time concluded that the disability 
existed prior to service.  Thus, the Board finds that the 
evidence clearly and unmistakably shows that the veteran had 
pre-existing right knee injury residuals, as demonstrated by 
X-ray evidence of old lateral cartilage changes and 
osteochondritis.  

However, as noted above, in order to rebut the presumption 
soundness under 38 U.S.C.A. § 1111, VA must show, by clear 
and unmistakable evidence, both that the disorder at issue 
pre-existed service, and was not aggravated by service.  

The symptoms noted prior to the surgery were mild, and no 
findings were noted on entrance.  On examination prior to 
surgery, the right knee was not swollen, tender, or painful, 
and there was no limitation of motion; he had a history of an 
old injury of the right knee, which had been "mildly 
painful" on sustained weight bearing.  After the surgery, it 
was expected that he would return to full active duty.  The 
surgery did not have an ameliorative effect.  38 C.F.R. § 
3.306(b)(1).  Slightly less than two months after the 
surgery, he was discharged from service, in "poor" physical 
condition.  By the time of a 1947 VA examination, he had 
arthritis in the right knee joint.  

X-rays in January 2007 disclosed fairly advanced degenerative 
changes in the lateral compartment, with the medial 
compartment fairly well-preserved.  The examiner noted that 
the type and degree of lateral compartment osteoarthritis was 
completely consistent with the mechanical effects of removing 
the lateral meniscus.  According to the January 2007 
examiner's detailed explanation, removal of the entire 
lateral meniscus had caused an accelerated arthritis, a 
medical consequence which was not known at the time of the 
surgery, or indeed for many years thereafter.  The examiner 
further stated that the symptoms shown in 1948 were 
consistent with this surgery, and he provided a medical 
explanation for this phenomenon.  It must also be emphasized 
that the examiner's conclusions were based on the residuals 
of the surgery itself, which took place in service, and not 
on the initial injury.  Thus, the Board finds that the 
veteran's pre-existing right knee injury was aggravated by 
in-service surgery, and, thus, the presumption of soundness 
has not been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.306(b); Wagner.  Hence, service connection for post-
operative right knee scar and osteoarthritis is warranted.  

As a final matter, much has been made of a certificate signed 
by the veteran on June 2, 1943, in which he said he had had a 
pre-service injury to the knee, for which he desired an 
operation, and that he would not later use it as a basis for 
a claim against the Government.  First of all, this reported 
desire for an operation, particularly in the context of the 
progress notes, is clearly more in the nature of a consent 
form, and certainly not a request for elective surgery by the 
veteran.  Secondly, the question of aggravation is a medical 
question, and, hence, beyond the veteran's competence.  More 
importantly, the use of any of these types of statements 
against a veteran is explicitly prohibited by law.  
10 U.S.C.A. § 1219 (West 2002) ("A member of an armed force 
may not be required to sign a statement relating to the 
origin, incurrence, or aggravation of a disease or injury 
that he has. Any such statement against his interests, signed 
by a member, is invalid."); 38 C.F.R. § 3.304(b)(3) (2006) 
("Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.")


ORDER

Service connection for post-operative residuals of right knee 
surgery, to include osteoarthritis and a scar, is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


